DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings in Figs. 2, 3A-3B, 4A-4B and 5A-5C are objected to because these drawings were not made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. Appropriate correction is required.
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45 degrees. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Typically, 3D shaded computer model drawings and pictures, such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings.  The shading of the current drawings preclude a clear reading and understanding of the structural elements of the device
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Picard et al.(hereinafter “Picard”, US 2009/0136083) in view of Jung et al.(hereinafter “Jung”, US 2009/0315980).
Regarding claims 1, 13 and 20, Picard teaches a processor-implemented method for encoding a block-based volumetric video having a plurality of video frames of a 3D object into a 2D video format (0043 lines 15-27 and Fig. 1), a system (Fig. 6: 600) for encoding a block-based volumetric video having a plurality of video frames of a 3D object into a 2D video format comprising: a memory that stores a set of instructions (0196 lines 1-18); and a processor that executes the set of instructions and is configured to perform a method (0196 lines 1-18), and one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, which when executed by one or more processors, causes a processor-implemented method (0196 lines 1-18) for encoding a block-based volumetric video having a plurality of video frames of a 3D object into a 2D video format (0043 lines 15-27) comprising: 26 
splitting each video frame of the plurality of video frames into a first region that comprises RGB data (0043 lines 1-4); and 
storing the first region that comprises the RGB data (0043 lines 1-4), and the at least the third region in at least one channel that is selected from a U chroma channel, a V chroma channel, and a luma channel of the block-based volumetric video (0043 lines 4-14). However, Picard fails to teach at least a third region containing render metadata of the 3D object, a second region that comprises depth data, storing the render metadata of the 3D object and the second region that comprises the depth data. Jung teaches at least a third region containing render metadata of the 3D object (0012 lines 1-9), a second region that comprises depth data (0016 lines 1-7), storing the render metadata of the 3D object (0008 lines 1-9) and the second region that comprises the depth data (0020 lines 1-7). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video frames of Picard with the metadata of Jung because this modification would preserve the quality of displayed three dimensional video through utilizing the metadata properties to position images into proper regions during playback of the 3D video.

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Picard in view of Jung in further view of Schrag (US 2010/0194768).
Regarding claims 2 and 14, Picard and Jung fail to teach wherein the render metadata comprises material information for rendering a surface of the 3D object. Schrag teaches wherein the render metadata comprises material information for rendering a surface of the 3D object (0029 lines 5-50). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video frames of Picard and metadata of Jung with the material properties of Schrag because this modification would improve visual appeal of rendered video through displaying objects correctly using the material and shading properties of objects within the display images.
Regarding claims 3 and 15, Picard and Jung fail to teach wherein the material information comprises a material property of a surface normal of a surface representation of surface data of the 3D object. Jung teaches wherein the material information comprises a material property of a surface normal of a surface representation of surface data of the 3D object (0029 lines 5-50). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video frames of Picard and metadata of Jung with the material properties of Schrag because this modification would improve visual appeal of rendered video through displaying objects correctly using the material and shading properties of objects within the display images.

Allowable Subject Matter
In regards to claims 4-12 and 16-19, the prior art Picard et al. teaches generation of volumetric video comprising property values for components within the video images (0018 lines 1-16) but fails to teach the limitations of claims 4-12 and 16-19. Therefore, claims 4-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649